UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6563



LUTHER CARTER SPAIN, JR.,

                                               Petitioner - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; VIRGINIA BEACH CIR-
CUIT COURT; ROBERT J. HUMPHREYS, Commonwealth
Attorney Virginia Beach, Virginia,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-276-AM)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Luther Carter Spain, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luther Carter Spain, Jr., appeals the district courts orders

denying relief on his petition construed as filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999) and his motion to reconsider the

judgment.     We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.     See Spain v. Virginia, No. CA-99-276-AM

(E.D. Va. Mar. 9 & Mar. 29, 1999).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s final order is dated stamped
March 8, 1999, the district court’s records show that it was
entered on the docket sheet on March 9, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2